Citation Nr: 0802311	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  06-05 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a bilateral 
shoulder disability.

4.  Entitlement to service connection for a cervical spine 
disability.

5.  Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
September 1958.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from July 2004, February 2005, and September 
2006 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office in Newark, New Jersey (the RO).

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge at the RO in September 2007.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.  

As discussed in greater detail below, the Board is granting 
the veteran's service-connection claim for a right foot 
disability.  The Board is also remanding the matter of an 
initial compensable rating for bilateral hearing loss 
together with the issues of service connection for a 
bilateral knee disability, a bilateral shoulder disability, 
and a cervical spine disability.  These issues are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.





FINDING OF FACT

The evidence of record demonstrates that the veteran's right 
foot sensory neuropathy is causally related to his military 
service.


CONCLUSION OF LAW

Service connection for right foot sensory neuropathy is 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's appeal regarding service connection for a right 
foot disability arises out of his contention that he 
currently suffers from right foot sensory neuropathy 
resulting from an injury sustained during an in-service 
parachute jump.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the veteran's service-connection claim for a 
right foot disability.  As noted above, the remainder of the 
issues on appeal will be addressed in the REMAND portion of 
this decision.  

I.  Duty to notify and assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. § 5103 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

A VCAA notice letter was sent to the veteran regarding his 
service-connection claim for a right foot disability in 
November 2004.  The Board need not, however, discuss the 
sufficiency of this letter or VA's development of the claim 
in light of the fact that the Board is granting the veteran 
service connection for right foot sensory neuropathy herein.  
Thus, any potential error on the part of VA in complying with 
the provisions of the VCAA has essentially been rendered moot 
by the Board's grant of the benefit sought on appeal.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue of service connection for a right foot 
disability.

II.  Service connection for a right foot disability

As noted above, the veteran contends that his current right 
foot disability is the result of an injury sustained during 
an in-service parachute jump.  He specifically maintains that 
his right foot struck the side of an airplane during a 
training jump and that he has suffered from right foot 
numbness ever since.  See, e.g., Board Hearing Tr. at 8-9; VA 
Form 21-4138 dated January 12, 2004 with attachments.

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

There is medical evidence demonstrating that the veteran has 
a right foot disability.  On VA examination in January 2005, 
the veteran was diagnosed with right foot neuritis and 
sensory neuropathy.  The first Hickson element has clearly 
been satisfied.

The veteran has also provided credible written and oral 
testimony regarding the circumstances surrounding his in-
service parachute injury.  Throughout the course of the 
appeal, the veteran has consistently maintained that he 
suffered a laceration to his right foot and thigh after 
striking the side of an airplane during a training jump.  
See, e.g., Board Hearing Tr. at 8-9.  Service personnel 
records indicate that the veteran received parachute training 
and was assigned to an airborne unit for the majority of his 
time in service.  As such, he would have undoubtedly 
participated in numerous training jumps and would have been 
in a position to sustain an injury such as the one described.  
Moreover, while service medical records do not specifically 
mention a right foot laceration, they do note that the 
veteran received sutures to the right upper leg.  Such 
notation lends support to the veteran's assertion that he 
sustained an injury to the right lower extremity (including 
the right thigh and foot) as part of a parachute accident.  
The veteran's separation examination also notes the veteran's 
complaint of lameness, leg cramps, and painful or swollen 
joints.  This also supports the veteran's statements to the 
affect that he suffered from weakness and numbness in the 
right foot following this incident.

The January 2005 VA examiner also noted that the veteran has 
a right foot scar on the dorsal aspect of the second, third, 
and fourth metatarsalphalangeal joints which was "very 
noticeable."  There is no indication in the record that such 
scar could have been caused by an incident other than the in-
service right foot laceration described by the veteran.  The 
Board accordingly finds that the second Hickson element has 
also been met.

There is only one medical opinion of record regarding the 
final Hickson element, that of the January 2005 VA examiner.  
After conducting a physical examination of the veteran and 
assessing the veteran's account of his in-service injury, the 
January 2005 VA examiner determined that the veteran's 
current right foot sensory neuropathy was the result of the 
right foot laceration the veteran sustained in service.  No 
contradictory medical opinion is of record.  The third 
Hickson element has therefore also been satisfied.

Because each of the three Hickson elements has been met, 
service connection for right foot sensory neuropathy is 
warranted.  The benefit sought on appeal is accordingly 
granted.



ORDER

Service connection for right foot sensory neuropathy is 
granted.


REMAND

The veteran also seeks service connection for bilateral knee 
and shoulder disabilities, a cervical spine disability, and 
PTSD.  He also seeks an initial compensable rating for his 
service-connected bilateral hearing loss.  Before the Board 
may adjudicate these claims, however, additional development 
is required.

Reasons for remand

Medical examinations

A.  Knees, shoulders and cervical spine

The veteran essentially maintains that his current bilateral 
knee, bilateral shoulder, and cervical spine arthritis is the 
product of general "wear and tear" on his joints as a 
result of his duties as a paratrooper.  See Board Hearing Tr. 
at 3, 10.  In this regard, the veteran noted that he 
performed as many as five to six jumps during initial 
parachute training and one jump every three months thereafter 
for the remainder of his time in service.  Id. at 17-18.  He 
also points to several specific parachute jumps where as a 
result of high winds he landed particularly hard on his 
shoulders, knees and/or neck.  See VA Form 21-4138 dated 
January 12, 2004 with attachments.  He further points to an 
incident in jump school where he landed on his back and neck 
after exiting a tower.  Id.  Because the medical evidence of 
record does not adequately address the relationship between 
these incidents and the veteran's current knee, shoulder, and 
cervical spine disabilities, the case must be remanded for an 
additional VA examination and accompanying etiological 
opinion.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
made clear that VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.

In the instant case, there is competent evidence of a current 
disability, as VA outpatient treatment records reflect 
diagnoses of bilateral knee, bilateral shoulder, and cervical 
spine arthritis.  As alluded to above, the veteran's service 
records also indicate that he received parachute training and 
served with an airborne unit.  His service medical records 
further note his complaints of lameness, shoulder pain, leg 
cramps, and swollen or painful joints on separation from 
active duty.  Moreover, the veteran has maintained that he 
has experienced persistent knee, shoulder and neck pain since 
service.  Thus, the first three McLendon requirements have 
been satisfied.  

There also appears to be insufficient competent medical 
evidence on file for VA to make a decision on the claim, 
thereby satisfying the fourth McLendon element and triggering 
VA's duty to obtain an examination.  Although the veteran was 
afforded a VA examination in December 2004, the report of 
this examination focused primarily on the current severity of 
the veteran's knee, shoulder, and cervical spine maladies.  
The examiner did not offer an opinion regarding the 
relationship between these disabilities and the veteran's 
military service.  Under such circumstances, the Board 
believes that on remand an additional VA examination should 
be conducted and an etiological opinion obtained.  

B.  Bilateral hearing loss

The most recent VA compensation and pension examination 
afforded the veteran to assess the severity of his service-
connected bilateral hearing loss was conducted in December 
2004, over three years ago.  At his September 2007 hearing, 
the veteran indicated that his hearing loss has significantly 
worsened since that examination.  See Board Hearing Tr. at 
13.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991) (observing that where the record does not adequately 
reveal the current state of the claimant's disability, a VA 
examination must be conducted).  VA's duty to assist the 
veteran includes obtaining a thorough and contemporaneous 
evaluation where necessary to reach a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  Because the veteran claims that his hearing loss has 
increased in severity since the most recent examination, the 
Board finds that a new examination is necessary to reach a 
decision on his increased rating claim.

Treatment records

The veteran indicated during his September 2007 hearing that 
he currently receives physical therapy for his knee, 
shoulder, and cervical spine disabilities at the Lyons VA 
Medical Center (VAMC) two times per week.  See Board Hearing 
Tr. at 11.  The most recent treatment records in the veterans 
claims file from the Lyons VAMC, however, date from November 
2006.  Updated treatment records from the Lyons VAMC should 
be sought on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from 
November 2006 to the present pertaining 
to the veteran from the Lyons VAMC.

2.  Schedule the veteran for an 
examination to determine the nature and 
etiology of his current bilateral knee, 
bilateral shoulder, and/or cervical spine 
disabilities.  The claims folder should 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  After conducting an 
examination of the veteran and performing 
any clinically-indicated diagnostic 
testing, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater) 
that the veteran's bilateral knee, 
bilateral shoulder, and/or cervical spine 
disabilities are related to any incident 
of military service, including the 
veteran's in-service duties as a 
paratrooper.  A report of the examination 
should be prepared and associated with 
the veteran's VA claims folder.  
The examiner is requested to explain any 
opinion provided, and to include 
supporting references to the veteran's 
medical record.

3.  Schedule the veteran for an 
audiological examination to determine the 
nature and severity of his service-
connected bilateral hearing loss.  
The claims folder should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner is asked to 
provide results in a numeric format for 
each of the following frequencies: 1000, 
2000, 3000 and 4000 Hertz.  The examiner 
is also asked to provide an average of 
the above frequencies for each ear, and 
to provide speech recognition scores for 
each ear using the Maryland CNC Test.  A 
report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.  

4.  Thereafter, readjudicate the issues 
of entitlement to service connection for 
a bilateral knee disability, a bilateral 
shoulder disability, and a cervical spine 
disability together with the matter of 
entitlement to an initial compensable 
rating for bilateral hearing loss.  
If any of the benefits sought on appeal 
remain denied, in whole or in part, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case and be afforded reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


